Citation Nr: 1211006	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  09-45 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disease.

2.  Entitlement to service connection for a bilateral foot disability, to include as secondary to service-connected bilateral knee tendonitis and instability and a right ankle sprain with instability.

3.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral knee tendonitis and instability and a right ankle sprain with instability.

4.  Entitlement to service connection for high cholesterol.

5.  Entitlement to an initial compensable rating for chronic headaches.

6.  Entitlement to an initial compensable rating for residuals of umbilical hernia.

7.  Entitlement to an initial rating higher than 10 percent for scars, status post umbilical hernia repair.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February to June 2000 and from March 2002 to April 2006.  He received the Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from November 2006, April 2008, and July 2008 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.  In the November 2006 decision, the RO denied entitlement to service connection for high cholesterol and granted service connection for chronic headaches and residuals of umbilical hernia and assigned initial noncompensable disability ratings, both effective May 1, 2006.

In the April 2008 decision, the RO denied entitlement to service connection for bilateral pes planus and a lumbar spine disability.  In the July 2008 decision, the RO denied entitlement to service connection for eczema.

In a September 2009 decision, a Decision Review Officer (DRO) granted service connection for scars, status post umbilical hernia repair and assigned an initial 10 percent disability rating, effective May 1, 2006.  This determination is also on appeal.

The Veteran testified before the undersigned at a December 2011 hearing at the Waco, Texas RO (Travel Board hearing). A transcript of that hearing has been associated with his claims folder.

The issues of entitlement to service connection for low back and bilateral foot disabilities and entitlement to higher initial ratings for chronic headaches and residuals of umbilical hernia (including scars) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 2011, prior to the promulgation of a decision in the appeal, the Board received notification that a withdrawal of the appeal, as to the issue of entitlement to service connection for high cholesterol, is requested.

2.  The Veteran had symptoms of a skin disease in service and there is post-service continuity of symptomatology demonstrating a nexus between the current skin disease and the in-service symptoms.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran, as to the issue of entitlement to service connection for high cholesterol, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for service connection for a skin disease are met.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  In the present case, the Veteran submitted a written statement dated in December 2011 (VA Form 21-4138) in which he stated that he wished to withdraw the appeal for service connection for high cholesterol.  Therefore, the Veteran has withdrawn the appeal as to this issue and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Skin Disease

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claim for service connection for a skin disease, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A September 2010 VA examination report reveals that the Veteran has been diagnosed as having eczema.  Thus, a current skin disease has been demonstrated.

There is also evidence of in-service skin symptoms and of a continuity of symptomatology linking those symptoms to the current skin disease.

Service treatment records reflect that the Veteran reported on a Post-Deployment Health Assessment form that he had experienced "skin diseases or rashes" during service in the Middle East.  In December 2005 he was prescribed Eucerin cream for dry skin.  Fellow service members reported in statements dated in September 2007 and April 2008 (VA Form 21-4138) that the Veteran had experienced skin dryness and irritation while stationed in Iraq, that he had been prescribed medications for such problems, and that such symptoms had continued following his separation from service.

An October 2006 VA examination report indicates that the Veteran reported that since service his skin was drier and more sensitive and that he had problems using certain soaps and deodorants.  Examination revealed a normal hair growth pattern, no skin changes of the extremities consistent with a pattern of chronic venous statis or peripheral vascular disease, and no unusual callus formation on the feet.

Private treatment records dated from December 2006 to February 2007 indicate that the Veteran was treated for skin problems on his scalp, neck, back, legs, and right shoulder.  

In his April 2008 claim and August 2008 notice of disagreement (VA Form 21-4138), the Veteran reported that he had experienced eczema on the right thigh in 2005 while stationed in Iraq.  He was prescribed Eucerin after leaving Iraq, but had run out the medication.  The skin on his face peeled, there was a dry patch of skin located on the lower right side of his back, and his skin remained extra sensitive ever since his return from the Middle East.

A June 2009 VA examination report indicates that a review of the Veteran's VA treatment records reflected that he was being treated with Eucerin topical lotion for xerosis and with ketoconazole 2 percent shampoo for seborrheic dermatitis.  He reported that he developed eczema on his thigh in Iraq in 2005, that he continued to intermittently experience a dry, itchy, and flaky rash on his face and thighs, and that he treated his skin symptoms with medication on a daily basis.  There was no skin rash present at the time of the June 2009 examination.

The physician who conducted the examination reported that she would have to resort to speculation to give an opinion as to the etiology of any skin disease because there was no evidence of a skin rash during the examination.

VA treatment records dated in August 2009 reveal that the Veteran reported an itchy patch of skin on his left side.  Examination revealed that the skin was elevated with a tiny dry rash, but that there was no skin redness.  He was directed to use over-the-counter hydrocortisone.

The September 2010 VA examination report reveals that the Veteran reported that he had intermittently experienced dry, itchy, scaly spots on his thigh since 2005 which were treated with a topical cream 4 to 5 times each month.  Such symptoms occurred 4 to 5 times a year and lasted 2 to 3 days at a time.  Examination did not reveal any eczema or scarring or disfigurement from any previous eczema-type lesions.  There was no acne, chloracne, scarring, scarring alopecia, alopecia areata, or hyperhydrosis.  The Veteran was diagnosed as having eczema.

The examiner who conducted the examination opined that the Veteran's eczema was not caused by, or secondary to, his military service.  He reasoned that there was no documentation of any chronic recurrent eczema or any other skin rash in service.

During the December 2011 hearing, the Veteran reported that he began to experience skin problems in service in 2005, that he was prescribed Eucerin to treat his skin symptoms, and that he continued to use the medicine in the years since service for dry skin.  His skin disease underwent periods of remission and recurrence and flare ups had not been present during his previous VA examinations.

The June 2009 opinion is adequate to the extent that it was accompanied by a specific rationale which addressed why a definitive conclusion as to the etiology of a current skin disease could not be made.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Nevertheless, the examiner stated that she could not provide an opinion without resort to speculation and her statement weighs neither for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

The September 2010 opinion is of little probative value because it was based entirely on a lack of written documentation of treatment for skin problems in the Veteran's service treatment records and did not reflect consideration of his reports of an intermittent skin rash in service and in the years since that time.  

A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).
In sum, there is evidence of a current skin disease and in-service skin problems, and the clinical evidence and the Veteran's reports reflect that he has experienced symptoms of a skin disease ever since service.  He is competent to report symptoms of a skin disease as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337. 

Although there was no clinical evidence of skin problems during any of the Veteran's VA examinations, his private and VA treatment records reflect treatment for intermittent skin rashes for which he has been prescribed medication and he has reported that his skin disease undergoes alternating periods of remission and recurrence and that flare ups were not present during the VA examinations.  

There is no affirmative evidence to explicitly contradict the Veteran's reports and they are otherwise generally consistent with the evidence of record.  Thus, the Board finds that his reports as to a continuity of skin symptomatology since service are credible.

As there is evidence of in-service skin problems, a current skin disease, and evidence of a continuity of symptomatology since service, and resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for the currently diagnosed skin disease have been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.



ORDER

The appeal, as to the issue of entitlement to service connection for high cholesterol, is dismissed.

Entitlement to service connection for a skin disease is granted.



REMAND

A January 2008 VA examination report reveals that the Veteran has been diagnosed as having a recurrent lumbosacral strain.  Thus, a current low back disability has been demonstrated.

The Veteran's March 2002 entrance examination reveals that he was diagnosed as having scoliosis.  Further, he reported during the December 2011 hearing that he sought treatment for back problems during service.  Such back problems have reportedly persisted ever since service, however there is some evidence to the contrary.  

The Veteran also contends that his low back disability is related to his service-connected knee and ankle disabilities.  

The family nurse practitioner who conducted the January 2008 VA examination opined that the Veteran's current low back disability was not caused by or secondary to military service or his service-connected knee and ankle disabilities.  He reasoned that the Veteran did not have any leg length discrepancy or abnormal shoe wear pattern that would indicate an abnormal gait and that his gait was normal during the examination.  Thus, it could not be concluded that his remote history of an ankle sprain or tendinitis of the knees were the etiology of his recurrent lumbosacral strain.  The disability was unrelated to a previous injury and was rather related to normal work and aging factors.

The examiner did not; however, address the finding of scoliosis on the March 2002 entrance examination and the Veteran's report of back problems in service.  The opinion is therefore, inadequate.  See Dalton, 21 Vet. App. at 23.

Furthermore, although the opinion addressed whether the Veteran's current low back disability was "caused" by the service-connected knee and ankle disabilities, service connection may also be granted for a disability that is "aggravated" by a service-connected disability and no opinion has been provided as to any possible aggravation.  38 C.F.R. § 3.310 (2011).

With regard to the claim for service connection for a bilateral foot disability, a September 2010 VA examination report indicates that the Veteran has been diagnosed as having bilateral pes planus.  Thus, a current bilateral foot disability has been demonstrated.

The Veteran's November 1999 entrance examination reveals that he was diagnosed as having pes planus.  However, his March 2002 entrance examination was normal other than for tattoos, defective vision, and scoliosis.  Thus, he is presumed sound as for the period of service from March 2002 to April 2006.

During the December 2011 hearing the Veteran reported that he began to experience problems with his feet in service in 2003 and that such problems persisted throughout service.  Service treatment records reflect that he was treated for pes planus in September 2003 and September 2004.  Also, in April 2004 he sustained a traumatic injury to the left great toe while playing basketball.  He was diagnosed as having a subungual hematoma.  

The Veteran also contends that his current bilateral foot disability is related to his service-connected knee and ankle disabilities.  

The September 2010 VA examination report includes an opinion that the Veteran's bilateral pes planus was not caused by, secondary to, or aggravated by service.  This opinion was based on the fact that he had asymptomatic pes planus on entry into active duty and that there was no evidence of any chronic or increased problems as a result of his flat feet.  Thus, his now symptomatic pes planus was merely the natural progression of the condition since there was no evidence that he was injured in service or that the condition became excessively more aggravating than what would be expected from the normal progression of the disease.

The September 2010 opinion is inadequate because although it was explained that the Veteran had asymptomatic pes planus on entry into active duty, there were no foot abnormalities noted during the March 2002 entrance examination and he is presumed sound as to that period of service.  Further, the opinion did not reflect consideration of the Veteran's treatment for pes planus in September 2003 and September 2004.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

As for the appeal for a higher initial rating for chronic headaches, a veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The evidence indicates that the Veteran's service-connected chronic headaches may have worsened since his last VA examination in September 2010.  At the September 2010 VA examination he reported that headaches were not prostrating and occurred one or two times a month.  However, during the December 2011 hearing, he reported that he occasionally had to lie down in a dark room due to headaches and that headaches sometimes occurred 5 to 7 times a week. 

Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected chronic headaches is triggered.

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. 
§ 3.159(c)(4).

In a July 2007 statement (VA Form 21-4138), the Veteran reported that he had undergone a Persian Gulf War examination and that he was notified during the examination that a cyst related to his umbilical hernia repair needed to be monitored.  Thus, this examination appears directly relevant to the issues currently on appeal pertaining to the Veteran's service-connected residuals of umbilical hernia.

A February 2007 VA internal medical note indicates that a Persian Gulf examination had been conducted and that the examination report had been "sent to registry."  There is no copy of the examination report in the Veteran's claims file and no additional treatment records are included among his paperless records in the Virtual VA system.  The most recent treatment records in the Veteran's claims file are dated in December 2011 and are contained in the Dallas Vista electronic records system.  

Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file a copy of the report of the Persian Gulf examination conducted in 2007 as well as all records of the Veteran's treatment for low back and foot disabilities and residuals of umbilical hernia contained in the Dallas Vista electronic records system from December 2011 to the present.

Efforts to obtain these records should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine whether his current low back disability was incurred or aggravated in service.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current low back disabilities (any low back disability diagnosed since August 2007) had its onset during the Veteran's period of service from February to June 2000 or is otherwise the result of a disease or injury during that period of service.

The examiner should also opine as to whether any of the Veteran's current low back disabilities (any low back disability diagnosed since August 2007) clearly and unmistakably pre-existed the period of service from March 2002 to April 2006 and, if so, whether the disability was clearly and unmistakably not aggravated (underwent no permanent increase in disability) by active service beyond the normal progression of the disease.

If any current low back disability (any low back disability diagnosed since August 2007) did not clearly and unmistakably pre-exist the period of service from March 2002 to April 2006, and was clearly and unmistakably not aggravated during that period of service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the low back disability had its onset during the period of service from March 2002 to April 2006 or is otherwise the result of a disease or injury during that period of service.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current low back disability (any low back disability diagnosed since August 2007) was either caused (in whole or in part) or aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected bilateral knee tendonitis and instability and/or a right ankle sprain with instability.  

The examiner should note whether there is medical evidence created prior to any aggravation, or the earliest evidence created at any time between the time of aggravation and medical evidence showing the current level of severity of the current disability, that shows a baseline of the low back disability prior to the aggravation.

The examiner is advised that the term "clear and unmistakable" means that which cannot be misunderstood or misinterpreted and is undebatable.  
In formulating the above requested opinions, the examiner should specifically acknowledge and discuss the significance, if any, of the finding of scoliosis during the March 2002 entrance examination and the Veteran's reports of any in-service back problems.   

The examiner must provide reasons for each opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report back problems in service, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine whether his current bilateral foot disability was incurred or aggravated in service.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.
The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current bilateral foot disabilities (any foot disability diagnosed since October 2007 other than pes planus), clearly and unmistakably pre-existed the period of service from February to June 2000 and, if so, whether the disability (other than pes planus) was clearly and unmistakably not aggravated (underwent no permanent increase in disability) by active service beyond the normal progression of the disease.

If any current bilateral foot disability (any foot disability diagnosed since October 2007 other than pes planus) did not clearly and unmistakably pre-exist the period of service from February to June 2000, and was clearly and unmistakably not aggravated during that period of service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the bilateral foot disability (other than pes planus) had its onset during the period of service from February to June 2000 or is otherwise the result of a disease or injury during that period of service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral pes planus was aggravated during the period of service from February to June 2000 beyond the normal progression of the disease.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current bilateral foot disabilities (any foot disability diagnosed since October 2007), clearly and unmistakably pre-existed the period of service from March 2002 to April 2006 and, if so, whether the disability was clearly and unmistakably not aggravated (underwent no permanent increase in disability) by active service beyond the normal progression of the disease.

If any current bilateral foot disability (any foot disability diagnosed since October 2007) did not clearly and unmistakably pre-exist the period of service from March 2002 to April 2006, and was clearly and unmistakably not aggravated during that period of service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the bilateral foot disability had its onset during the period of service from March 2002 to April 2006, is related to the Veteran's foot problems during that period of service, or is otherwise the result of a disease or injury during that period of service.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral foot disability (any foot disability diagnosed since October 2007) was either caused (in whole or in part) or aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected bilateral knee tendonitis and instability and/or a right ankle sprain with instability.  

The examiner should note whether there is medical evidence created prior to any aggravation, or the earliest evidence created at any time between the time of aggravation and medical evidence showing the current level of severity of the current disability, that shows a baseline of the foot disability prior to the aggravation.

The examiner is advised that the term "clear and unmistakable" means that which cannot be misunderstood or misinterpreted and is undebatable.  

In formulating the above requested opinions, the examiner should specifically acknowledge and discuss the significance, if any, of the finding of pes planus during the November 1999 entrance examination, the Veteran's treatment for foot problems in September 2003 and April and September 2004, and the Veteran's reports of any in-service foot problems.   

The examiner must provide reasons for each opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report foot problems in service, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the current severity of his service-connected chronic headaches.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should report the absence or presence of characteristic prostrating attacks of headaches, the frequency and duration of any such attacks, and the extent of any associated economic impact.

The examiner must provide reasons for any opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.
6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


